UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

WILBERT WILSON, ROLAND WOODS,

TA’KYASHILAH SABREE, and E.J.,
Docket No.: 18-CV-1 172-MKB-SJB

Plaintiffs,

-against- : AFFIDAVIT OF SERVICE

NEIGHBORHOOD RESTORE
DEVELOPMENT and NORTHEAST
BROOKLYN,

Defendants.

 

STATE OF NEW YORK )
) ss.:

COUNTY OF NEW YORK )

MELANIE MCFARLANE, being duly sworn, states as follows:
1. lam over 18 years of age;

2. I am not a party to this action;

3. I am employed With Goldstein Hall PLLC at 80 Broad Street, Suite 303, NeW

York, New York 10()04;

4. On December 5 , 2018, I served a copy of the “Letter dated December 5, 2018
RE: Wilbert Wilson, et al. v. Neighborhood Restore Housing Development Fund

Corporation, et ano. Case No.: 18-cv-1172, Briefing Schedule” on:

United States District Court
Eastern District of NeW York
225 Cadman Plaza East, Room N 626
Brooklyn, New York 11201
Attn: Judge Margo K. Brodie

Page l of 2

5. The service Was made by mailing a true and complete copy of the aforementioned
document to the party named above via Regular Mail, in a postage pre-paid envelope, and
depositing same in an official depository of the United States Postal Service within New York
State to the last known address as set forth above.

 

 

Sworn before me on
the Sth day of December 2018

 

BR|AN J. MARKOW!TZ

. Notary Fuh|ic, State of New York
" Qualified in New Vork County .
Reg No. 112141\60778787§al

 

Page 2 of 2

